DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the term “large” is a relative term, and at least the claims do not specify and the metes and bounds of this relative term “large”.  Therefore, the use of this relative term “large” in claim 5 appears to render this claim vague and indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2002/0009404 A1.
The abstract associated w/ this US 2002/0009404 A1 speaks of a catalytic composition for removing sulfur compounds out of a fluid, wherein the catalytic composition is characterized as being a faujasite X structure (i. e. a “Linde structure X”? or a LSX?) that contains cations of metals selected from Groups IB, IIB and VII in the Periodic Table.  The SAR in this faujasite may range from about 1.8 to about 5:1.  Paragraph number 88 in this US 2002/0009404 A1 reports a purification to such an extent that only from about 10 to 200 ppb of sulfur contaminated compounds appear to remain the fluid that was treated.  Claim 18 in this US 2002/0009404 A1 mentions that the temperature of the feed stream was maintained between 10 and 100 oC.  Paragraph number 96 mentions that the catalytic composition may be in the form of spheres, beads, honeycombs or monoliths.



Allowable Subject Matter
The Applicants’ dependent claims 2, 3 and 6 have been allowed over this US 2002/0009404 A1 because this US 2002/0009404 A1 does not teach or suggest the Applicants’ claimed copper to zinc ratios specified in the Applicants’ dependent claim 2 or the Applicants’ claimed copper to manganese ratios specified and embraced in the scope of the Applicants’ dependent claims 3 and 6.  While paragraph number 60 in this US 2002/0009404 A1 generically mentions that the X form of the faujasite that may also contain zinc, manganese, copper and/or cadmium, it does not specify what the relative ratios should be for these specified and select species or the selection of the specific pairs of metals (in the manner embraced in the scope of the Applicants’ dependent claims 2, 3 and 6).  Hence, the Applicants’ dependent claims 2, 3 and 6 have been allowed over the teachings provided in this US 2002/0009404 A1 (as well as the rest of the prior art of record).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736